IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


UNITED STEEL WORKERS OF AMERICA,          : No. 663 MAL 2019
LOCAL 285,                                :
                                          :
                   Petitioner             : Petition for Allowance of Appeal
                                          : from the Order of the Superior Court
                                          :
             v.                           :
                                          :
                                          :
ARMSTRONG WORLD INDUSTRIES, INC.,         :
BRENNTAG NORTHEAST, INC., AND             :
ALAN J. HAY, M.D.,                        :
                                          :
                   Respondents            :


                                   ORDER



PER CURIAM

     AND NOW, this 4th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.